Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby.
	Re claims 1, 11 and 17: Durham teaches a system and a method comprising: an environment-aware storage drive comprising a location-based servic
	Haldenby teaches based on the generated signal, access, a ledger unit with event associated with the environment-aware storage drive, the event comprising a current location of the environment-aware storage drive; and the ledger unit configured to keep track of the events and associated data received from the environment-aware storage drive, that is utilized to encrypt and distribute the event occurrences and data being exchanged in a secure fashion using cryptography; and a policy unit configured to: determine an expandable set of security policies associated with the environment-aware storage drive, the security policies define when the event is triggered and/or when associated data with the event is logged with the ledger unit, the security policies also specify access restrictions to the environment-aware storage drive based on the current location of the environment-aware storage drive; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham with the teachings of Haldenby for the purpose of tracking assets using a secured blockchain based ledger to detect and identify fraud or malicious activity (see Haldenby: ¶68; ¶140).
Re claim 6: The combination of Durham and Haldenby teaches the data includes environmental data associated with the environment-aware storage drive collected by a plurality of sensors (Durham: Fig 2, elts 220, 228, 234 & 236; ¶21; ¶24-¶26; ¶40; ¶42; ¶48).
Re claim 9: The combination of Durham and Haldenby teaches the set of security policies includes rules on read or write access to the environment-aware storage drive based on the current 
Re claim 14: The combination of Durham and Haldenby teaches the blockchain-enabled ledger is located external to the environment-aware storage drive at a centralized location (Haldenby: Fig 1; ¶20; ¶25; ¶53; ¶142-¶143).
Re claims 15 and 19: The combination of Durham and Haldenby teaches the blockchain-enabled ledger is configured to share data and information with various nodes within a network, in a cryptographically secure manner, each of the nodes allowed to access and decrypt the encrypted data with permission (Haldenby: ¶94; ¶101; ¶126; ¶187; page 27, claim 1).
Re claim 16: The combination of Durham and Haldenby teaches the blockchain-enabled ledger is configured to utilize a hardware root key to instantiate the blockchain, the hardware root key having a unique key to the environment-aware storage drive (Haldenby: ¶82; Fig 4; ¶102; ¶175).
Re claim 18: The combination of Durham and Haldenby teaches creating and utilizing a block chain to encrypt, distribute, and track the events or data being exchanged between the environment-aware storage drive and the ledger unit via the block chain in a secure fashion (Haldenby: ¶25; ¶46; ¶53; ¶70; ¶76-¶79).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Brown et al (U.S. Pat App Pub 2016/0150365 A1), hereinafter referred to as Brown.
Re claim 2: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Brown, for the purpose of providing predictable variations in the art of geofencing by protecting the content based on types of locations; doing so has the same predictable result of preventing breach  of information.
Re claim 4: The combination of Durham, Haldenby and Brown teaches the event includes one or more of the environment-aware storage drive entering or exiting the geo-fenced area, the environment-aware storage drive starting or stopping to move within the geo-fenced area, and various data collected from the geo-fenced area (Brown: ¶6; ¶26; ¶41; ¶51).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Saxena et al (U.S. Pat App Pub 2012/0159172 A1), hereinafter referred to as Saxena.
Re claim 3: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
	Saxena teaches the signal is signed with a private key for authentication purposes and is verified by a recipient with a public key to authenticate that the signal has not been spoofed or contaminated (¶18; ¶23; Fig 6; ¶31; the latter part of the claim, to authenticate …, potentially lacks patentable weight and can be broadly, albeit, reasonably construed as non-functional descriptive material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of .

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Wright et al (U.S. Pat App Pub 2004/0123150 A1), hereinafter referred to as Wright.
Re claim 5: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
Wright teaches the event has a type associated therewith, wherein the type is user definable and where the type triggers a different set of security policies to be enforced on the environment-aware storage drive (¶45; ¶57; ¶59; ¶78; ¶87; ¶96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Wright, for the purpose of providing flexibility by having users define and/or trigger settings of particular policies which further yields the predictable variations of protecting information on a mobile device.
Re claim 8: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
Wright teaches the set of security policies is specified by a user based on the event that was triggered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Gorman (U.S. Pat App Pub 2018/0062848 A1), hereinafter referred to as Gorman.
Re claim 7: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
Gorman teaches the ledger unit is configured to provide one or more Application Programming Interfaces (APIs) which the environment-aware storage drive invokes to access, interact with and log the event and/or data to the ledger unit (Fig 1; ¶19-¶20; ¶35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Gorman, for the purpose of providing predictable variations in the art of storing events to a ledger where Gorman relies upon “oracles” for accomplishing such; using API’s, a type of oracle, for providing reading/writing to a blockchain accomplishes the very same predictable result of reading/writing event data to and from a blockchain.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Worsley (U.S. Pat 9560026 B1), hereinafter referred to as Worsley.
Re claim 10: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
	Worsley teaches the set of security policies includes rules on data protection strategies when the environment-aware storage drive is lost or stolen (col 1, line 59 – col 2, line 17; col 11, lines 8-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Worsley, for the purpose of providing predictable variations in the art of location-based policy control by further incorporating whether the device is lost or stolen; doing so has the known benefit of preventing the unauthorized access and compromise of protected data, in particular non-employees or competitors, as stated by Worsley (col 1, lines 11-13).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Debates et al (U.S. Pat App Pub 2016/0036956 A1), hereinafter referred to as Debates.
Re claim 11: The combination of Durham and Haldenby teaches all the limitations of claim 1 as previously stated.
	Debates teaches the set of security policies includes rules on permission to download and/or install a firmware to the environment-aware storage drive based on the current location of the environment of the storage drive (¶23; ¶40; ¶43; ¶49; ¶51-¶53; ¶59; ¶63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Debates, for the purpose of updating firmware of a device when the context of the device allows such updates; triggering firmware updates based upon the context of the device has the known benefit of .

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham (U.S. Pat App Pub 2016/0300070 A1), hereinafter referred to as Durham, in view of Haldenby et al (U.S. Pat App Pub 2017/0046792 A1), hereinafter referred to as Haldenby, in further view of Bush et al (U.S. Pat App Pub 2017/0214717 A1), hereinafter referred to as Bush.
Re claims 12 and 20: The combination of Durham and Haldenby teaches all the limitations of claims 1 and 17 as previously stated.
	Bush teaches the set of security policies cause the environment-aware storage drive to re- configure its current settings that are different or inconsistent with the set of security policies (¶83; Fig 14 and the associated descriptions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durham and Haldenby with the teachings of Bush, for the purpose of reconfiguring policies to prevent conflicts with previously defined security policies; doing so has the known benefit of easily identifying policy conflicts that would otherwise be difficult to track (see Bush: ¶83).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435